11TH COURT OF APPEALS
                                    EASTLAND, TEXAS
                                       JUDGMENT

Great Western Drilling, LTD.,          * From the 142nd District Court
                                        of Midland County,
                                        Trial Court No. CV-45,031.

Vs. No. 11-14-00206-CV                 * June 29, 2017

Pathfinder Oil & Gas, Inc. and         * Memorandum Opinion by Willson, J.
Cathlind Energy, LLC,                    (Panel consists of: Wright, C.J.,
                                         Willson, J., and Bailey, J.)

       This court has inspected the record in this cause and concludes that there is
error in the judgment below. Therefore, in accordance with this court’s opinion,
we reverse the judgment of the trial court and render judgment that Pathfinder Oil
& Gas, Inc. and Cathlind Energy, LLC take nothing. The costs incurred by reason
of this appeal are taxed against Pathfinder Oil & Gas, Inc. and Cathlind Energy,
LLC.